Title: To Benjamin Franklin from Philippe-Denis Pierres, 12 October 1784
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


				
					This letter contains the first allusion in Franklin’s papers (albeit an indirect one) to the doctor’s having hired J.-Fr. Hemery in the fall of 1784 to reactivate the dormant typefoundry at Passy and teach Benjamin Franklin Bache how to cast printing type. Pierres here reports that he has, as requested, forwarded a letter from Franklin to “hemery.” That letter has not been located.
					Benny’s journal, which he still kept exclusively in French, is our sole source of information about the beginnings and duration of his apprenticeship. On Friday, October 8, he recorded that his grandfather had brought to Passy a master typefounder who would stay the winter and teach him “a fondre les caracteres d’Imprimerie.” Hémery and Benny organized the foundry and set up the furnace on Saturday, October 9. The following Monday, October 11, they cast St.

Augustin, and Benny noted, “je compte continuer mon apprentissage pendant tout l’Hiver.” Being wholly occupied with typefounding over the next several months, he wrote only occasionally, to record particularly unusual events. Only one of those events was related to the foundry. Waking in the early morning of January 21 and assuming that it must be around seven o’clock, Benny began to dress in preparation for lighting the furnace and melting “la Matière pour former des Lettres.” Seeing that the light in his room came from a brilliant moon, he consulted his watch, learned that it was only twenty minutes after two and went back to sleep.
					The apprenticeship ended on Saturday, March 19, with what may have been a degree of relief on the part of the dutiful fifteen-year-old. “J’ai négligé mon Journal [during the time I was casting type],” Benny wrote that day, “parceque ma vie était très régulière. Je n’ay pas fait durant ces 5 Mois une seule visite mais nous avons fini au-jourdhui.” The deprivation of social life was quickly remedied. On Monday, March 21, Benny dined at the home of the Lafayettes and visited Thomas Barclay. A few days later he went on what would be the first of many excursions with Polly Hewson and her children. The following week, he accompanied Temple to Saint-Germain, where he saw “les Demoiselles Alexandre,” dined, and stayed for tea.
				
				
					
						Monsieur,
						Paris 12 8bre. 1784
					
					J’ai fait remettre hier suivant vos desirs la Lettre que vous m’avez adressée pour M. hemery. Je suis bien flatté d’avoir eu de vos nouvelles a cette occasion. Il y a longtems que je desire d’avoir l’honneur de vous aller voir en vous demandant à diner. Si J’ai ma liberté samedi prochain, j’en profiterai pour me donner cette vraie satisfaction.
					Je suis avec Autant d’attachement que de veneration, Monsieur, Votre tres humble & tres obeissant serviteur
					
						
							Pierres
						
						M. franklin.
					
				
			 
				Notation: Pierres 12 Oct. 1784.
			